PENNSYLVANIA CODE OF JUDICIAL CONDUCT

                                      Preamble
***
[8] The [Ethics Committee of the Pennsylvania Conference of State Trial Judges]
Pennsylvania Judicial Ethics Advisory Board is designated as the approved body to
render advisory opinions and general guidance regarding ethical concerns involving
judges, other judicial officers and judicial candidates subject to the Code of Judicial
Conduct. [Although such opinions are not, per se, binding upon the Judicial
Conduct Board, the Court of Judicial Discipline or the Supreme Court of
Pennsylvania, a]Action taken in reliance thereon and pursuant thereto shall be [taken
into account] treated as set forth in Rules 103 and 206 of the Rules of the
Pennsylvania Judicial Ethics Advisory Board in determining whether discipline
should be recommended or imposed.

***